Citation Nr: 0928775	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety reaction and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for neurological 
residuals of injuries to the right and left arms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from November 1961 to 
September 1965.  He was born in 1939.

Portions of his 201 file are associated with his claims 
folder and reflect that he is authorized to wear the Armed 
Forces Expeditionary Medal for the Vietnam Area of Operations 
while attached to and serving with Attack Squadron 23 onboard 
the USS MIDWAY (CVA41) during the periods of April 10, 1965 
to May 10, 1965, from May 21, 1965 to June 28, 1965, and from 
July 22, 1965 to August 24, 1965.  He had reported for duty 
to commence a continuous tour of sea duty on the USS MIDWAY 
on March 21, 1964 so it remains unclear the nature of other 
sea duty other than the dates cited for the award.  His DD 
214 reflects a period of 1 year and 5 days of overseas duty.  
His MOS was as an AT-6610 (electronics technician).

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.  Tr.

Issues raised during the course of the current appeal with 
regard to possible exposure to Agent Orange and current 
prostate problems as well as diabetes mellitus have not been 
addressed by the VARO.  

In December 2008, the Board remanded the case on the issues 
shown on the front cover for specific development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior Board remand in 2008, the Veteran had 
reported that while aboard ship, Navy guns were fired from 
the USS MIDWAY while in the Tonkin Gulf in 1965 without prior 
knowledge of those standing close, and that the impact 
knocked them to the wall and floor stunning them for several 
moments.  

In a more extensive statement, he indicated that he is unsure 
of the exact dates but it could have been from February or 
even into the spring of 1965 while on the MIDWAY.  He 
indicated that they had fired on several shore targets while 
in the Tonkin Gulf; but that they had failed to notify all 
hands that firing was to be undertaken, so no one cleared the 
deck; they did eventually notify everyone after the first 
shot but by then, everyone was already stunned.  The ship had 
been on full alert at that time, but had not actually been 
attacked.  He said that his friend, whom they called "Gus", 
fell off the ship while tying down planes and although the 
ship circled several times, his body was never recovered.  
The Veteran reported that his job was loading bombs and 
maintaining flight records, and while loading 500 pound 
bombs, they dropped two on the steel deck.

Limited data is of record relating to the official actions of 
the MIDWAY including in the period after sailing to the Far 
East on March 6, 1965, when 

"her aircraft were prepared for combat operations, 
and from mid-April flew strikes against military 
and logistics installations in North and South 
Vietnam.  Illustrative of the major contribution 
the carrier made to the campaign of the free forces 
to repel Communist aggression was a notable 
"first" for aviators of her Attack Carrier Wing 
2, who in June (1965) downed the first three MIGS 
credited to U.S. Forces in Southeast Asia". 

This information certainly confirms that the MIDWAY was on 
alert during that time.  The MIDWAY returned to CONUS in 
November 1965.

On his initial claim, The veteran stated that his first 
incident of postwar stress flashbacks and trembling appeared 
in March 1966 when he developed insomnia and memory loss and 
that he had been anti-social since then.  

In another statement on a VA 21-4128 in January 2004, the 
Veteran said that after service he had thought his problems 
would go away, but he has been divorced twice, cannot stand 
crowds and sometimes will "lose" 3-4 hours in a single day, 
and medications no longer work as well as they did earlier.  
He says he cannot sleep very well at night , some of the time 
only 2 hours a night; often he believes that he is aboard 
ship and has trembling in his hands when he tries to write.  

In a VA Form 21-4128 in October 2005, he again noted the 
incident aboard the MIDWAY while in the Tonkin Gulf in 1965, 
and when he regained consciousness in a short while, he had 
thought he was OK and did not seek medical attention.  He has 
also cited incidents on repeated occasions when they were 
confined to sorely limited spaces below deck and this caused 
problems with his mental health.

The Veteran's limited VA records now show that he has been 
diagnosed with PTSD although it remains unclear the exact 
nature of testing that was undertaken to result in that 
diagnosis.  

The current clinical records were also unclear as to any 
neurological problems the Veteran may have with his arms.  He 
testified that two private physicians are now seeing him, one 
with regard to diabetes, but it is not specifically claimed 
that his upper extremity neurological problems may be 
neuropathy secondary thereto.

At the hearing, the Veteran testified as to his current 
symptoms.  He indicated that on repeated occasions, during 
general alerts, personnel would have to go below decks 
onboard ship.  Tr. at 8.  He reported that a good friend from 
Shreveport, whom he named, fell off the fantail of the ship 
and although the ship circled back, his body was never 
recovered.  Tr. at 8-9.  With regard to his arm disabilities, 
he said that 8-9 years ago, he developed problems and 
recalled the on-board incident when sailors were thrown 
against the bulkhead when weapons went off unexpectedly.  Tr. 
at 10.  He described similar arm problems which had started 
when they fired the 18" guns without warning while in the 
Gulf of Tonkin; he said he and others who were no more than a 
foot from the source, were hurt at the time by being thrown 
against the bulkhead; and that this caused his hand to shake 
and made it hard for him to write.  Tr. at 11-12.  At the 
time, he had some soreness in the arms.  He had been seen by 
two (named) private physicians recently.  Tr. at 13-14.  
Records from those physicians are not in the file.  

In pertinent part, the Board action in 2008 asked for 
specific development to include asking the service department 
for additional service treatment records for the Veteran and 
the complete 201 file, if available; and for additional 
details from the Veteran's service comrade he has named, JEL.  
To some extent, this development was accomplished.  

In addition, "the appropriate resource within the service 
department [including but not limited to the U.S. Armed 
Service Center for Unit Records Research, (CURR)], was to be 
asked to provide comprehensive history, lessons-learned, 
ships or captains logs, and details for all engagements, 
activities, locations and action seen by USS MIDWAY during 
all of 1965, [and specifically for all actions involving 
hostile forces in the periods from April 10, 1965 to May 10, 
1965, from May 21, 1965 to June 28, 1965, and from July 22, 
1965 to August 24, 1965].  A specific finding should be made 
as to whether any sailor was lost off the ship and his body 
not recovered, [including a sailor name called "Gus", with 
the given name cited on Tr. at 8-9].  

The Veteran was to be asked for additional information and 
was then to be examined by medical experts with expertise in 
psychiatry and neurology to determine the exact nature and 
extent of his purported neurological problems of the arms; 
and any psychiatric disability, and the probable etiology.  

When this was done, the AOJ was to readjudicate the Veteran's 
claims for service connection for a disability involving both 
arms and an acquired psychiatric disorder to include but not 
limited to PTSD on all potential bases.  

To a limited extent, the AMC made an attempt to accomplish 
some of the above cited development requests.  

The Veteran has submitted an additional statement as to the 
circumstances of his shipboard incidents, and his comrade, 
JEL, has done the same.  The AMC solicited records from the 
service department and obtained copies of some of the 
Veteran's 201 file, most of which was already in his claims 
file.  It is recognized that while a fairly detailed initial 
inquiry was made to the service department, the response 
therefrom related only to the Veteran-specific records.  

Another subsequent request-memorandum appears to have been 
filed by AMC to ascertain lessons' learned and similar 
specified data; there was no apparent response.  It is 
unclear to whom this undated request was sent, and/or even 
whether they were the appropriate source of such information.  
In any event, no further effort was made to undertaken the 
remainder of the development of the even more pertinent 
service data.

The VA examination was undertaken, the report from which is 
of record.  However, it is difficult to determine the 
accuracy and efficacy of the "non-PTSD" diagnosis since the 
stressor evidence was not pursued.  And although the examiner 
noted the presence of anxiety and depression, and a diagnosis 
of anxiety reaction was suggested, there was no attempt to 
respond as to what, if any other psychiatric disability the 
Veteran may have which may or may not be due to service.  

Finally, the examiner noted that the Veteran indeed 
demonstrated symptoms to include episodes of tingling and 
numbness in his arm and hand, especially when he tried to 
write, but he attributed this to a benign essential tremor 
which had started after service (without identifying 
precisely when, notwithstanding an organic neurological 
disorder is one of those for which a one year presumption is 
applicable).  Interestingly enough, and somewhat 
inexplicably, the examiner opined with regard to neurological 
symptoms which might potentially occur in the future.

While the examiner further concluded that the Veteran did not 
have an organic neurological disorder as a result of 
purported in-service injury, with regard to the current 
presence of degenerative joint disease of the shoulder, he 
opined that "it was as likely as not result of in-service 
injury".  This needs to be clarified in context of the 
pending claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board erred when it considered a claim in which 
the RO had not conformed to the dictates of an earlier Board 
remand.  However, also See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  But where the record before the Board is inadequate, 
a remand is mandatory rather than permissive.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); Sanders v. Derwinski, 1 
Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

In this case, while the Board might be willing to overlook 
some inadequacy or incompleteness in the requested 
development on remand, some areas thereof are sufficiently 
pivotal to the Veteran's claims that the absence of an 
attempt at such development cannot be construed as 
substantial compliance, and cannot be ignored.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Up-to-date records for all care for 
neurological and psychiatric problems 
since service should be acquired, and 
attached to the claims file.  The Veteran 
should be asked to identify and provide 
release of records for those physicians 
who have seen him including any named at 
the hearing.  VA should assist as 
feasible. 

2.  The appropriate resource within the 
service department [including but not 
limited to the U.S. Armed Service Center 
for Unit Records Research, (CURR)], should 
be asked to provide comprehensive history, 
lessons-learned, ships or captains logs, 
and details for all engagements, 
activities, locations and action seen by 
USS MIDWAY during all of 1965, [and 
specifically for all actions involving 
hostile forces in the periods from April 
10, 1965 to May 10, 1965, from May 21, 
1965 to June 28, 1965, and from July 22, 
1965 to August 24, 1965].  

A specific finding should be made as to 
whether any sailor was lost off the ship 
and his body not recovered, [including a 
sailor name called "Gus", with the given 
name cited on Tr. at 8-9].   

3.  The Veteran should then be examined by 
medical experts who have not previously 
seen him to determine the exact nature and 
extent of his purported neurological 
problems of the arms and any psychiatric 
disability, and the probable etiology.  
The examinations should include a review 
of the aggregate file including anything 
obtained pursuant to this REMAND, a copy 
of which should also be provided to the 
examiners.  

The psychiatric examiner should provide 
supported opinions with regard to 

    (a) what is the correct diagnosis of 
any and all psychiatric disabilities in 
and since service; 

    (b) what is the relationship between 
and impact on current problems and 
anything in or of service origin.  

The orthopedic/neurological examiner 
should provide supported opinions with 
regard to 

    (a) what is the correct diagnosis of 
any and all disabilities of the arms in 
and since service; 

    (b) when was the disability first 
present;

    (c) what is the relationship between 
and impact on current problems and 
anything in or of service origin; and 

    (d) what is the relationship between 
current arthritis and any in-service 
incident?  

As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service (or pre-existed 
service and was aggravated therein), or 
arose after service or whether such is 
unlikely (i.e., less than a 50-50 
probability).  

The examiner(s) should conduct all special 
studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims for service connection 
for a disability involving both arms and 
an acquired psychiatric disorder to 
include but not limited to anxiety 
neurosis and/or PTSD on all potential 
bases.  

6.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R.0.
 § 20.1100(b) (2008).


